Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pair of linear actuators (124a, 124b) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/04/22 is acknowledged.

Claims 12, 14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the phrase “the rollers” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective rollers” is assumed.
In claim 1, line 5, the phrase “the rollers” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective rollers” is assumed.
In claim 1, line 6, the phrase “the rollers” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective rollers” is assumed.
In claim 1, lines 5-7, the phrase “and is adjustable in position with respect to the second one of the rollers by a pair of linear actuators configured to translate respective arms which support the first pair of parallel springs” is read as “and wherein the first one of the respective rollers is adjustable in position with respect to the second one of the rollers by a pair of linear actuators configured to translate respective arms which support the pair of parallel springs”.
In claim 4, line 2, the phrase “the arms” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective arms” is assumed.
In claim 6, line 2, the phrase “the linear encoders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the pair of linear encoders” is assumed.
In claim 6, line 2, the phrase “the linear actuators” lacks proper antecedent basis.  For the purpose of examination, the phrase “the pair of linear actuators” is assumed.
In claim 6, line 3, the phrase “the arms” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective arms” is assumed.
In claim 7, line 2, the phrase “the arms” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective arms” is assumed.
In claim 8, line 2, the phrase “the arms” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective arms” is assumed.
In claim 11, line 1, the phrase “the rollers” lacks proper antecedent basis.  For the purpose of examination, the phrase “the respective rollers” is assumed.

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  DE 10 2008 054948 A1, the closest art of record,  discloses (see Fig 2, and para [0042-0043], English Translation) a system, comprising two films (2, 15) that are arranged to move adjacent one another on outer surfaces of respective rollers (5a, 5b) positioned with respect to one another to define a gap between the films that, in turn, defines a thickness for a layer of a material to be coated on one of the films.  Ueberschär et al (US 7,018,475B2) teaches a system with a web 10 arranged between first and 2nd rolls (14, 16) in applying a thickness of coating in a gap.  However, DE’948 or Ueberschär et al lacks teaching the first and second respective rollers positioned by a bearing biased by two parallel springs.  Larimer (US 3,95,206) teaches (see Fig 4) an apparatus for applying adhesive onto a sheet S with an applicator roller 14, bearings to rotatably mount the applicator roller and springs 48 secured from sidewall 19, 21 for applying contact pressure between the applicator roller and the backup roller 39.   However, Larimer lacks teaching two films arranged to move adjacent one another on outer surfaces of respective rollers positioned with respect to one another to define a gap between the films. There is no teaching or suggestion in the prior art, a system comprising the combined features of, two films that are arranged to move adjacent one another on outer surfaces of respective rollers positioned with respect to one another to define a gap between the films, wherein a first one of the respective rollers is positioned relative a second one of the respective rollers by a bearing biased by a first pair of parallel springs, and wherein the first one of the respective rollers is adjustable in position with respect to the second one of the respective rollers by a pair of linear actuators configured to translate respective arms which support the first pair of parallel springs .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/